DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. Regarding claim 1, Applicant argues that 112 f interpretation is not correct because the terms “first control component”, “second control component” and “control unit” corresponds to controller”. Examiner respectfully disagrees.

In a response to Applicant’s arguments, Examiner agrees that “controller” is not interpreted under 112f interpretation, but the terms “first control component”, “second control component” and “control unit” does not correspond to controller and are interpreted under 35 USC 112f under three prong analysis. For the first prong the claim limitations uses a generic placeholders (“component”, “unit”), for the second prong the generic placeholders (“component”, “unit”) are coupled with functional language (“configured to receive”, “configured to transmit”) without reciting sufficient structure to perform the recited function and the generic placeholders  (“component”, “unit”) are not preceded by a structural modifier. Therefore, the interpretation of claim 1 under 35 USC 112f is valid.

2. Regarding claims 1 and 4, Applicant argues that Rhode et al does not explicitly disclose, power target value and only disclose an apparatus/method to control the phase of the light. Examiner respectfully disagrees.

In response to Applicant’s arguments, Rhode et al discloses the PD signal 335 is provided to the controller 350 bypassing the lock-in detector 340 to provide an indication of the optical power output from the modulator to record the transmission and this process is then be repeated iteratively varying each of the DC bias signals to coarsely determine the target set-point values of all the DC bias signals SDC1, SDC2…,  see paragraph 115 and figure 12. Therefore, DC bias signals are directly proportional to the optical power output from the modulator. Further, varying each of the DC bias signals to coarsely determine the target set-point values of all the DC bias signals corresponds to the determination of the target power value based on the determined DC bias signal voltages.










Claim Interpretation
         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

For claim 1,
a. a first control component…, configured to receive an…on lines 3,4;
b. a second control component…, configured to receive… on lines 8,9;
c. control unit…, configured to transmit… on lines 13,14.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.




a. First control component is shown in figure 2 as reproduced below.


    PNG
    media_image1.png
    684
    683
    media_image1.png
    Greyscale


b. second control component is shown in figure 2 as reproduced below.



    PNG
    media_image2.png
    676
    739
    media_image2.png
    Greyscale

c. Control unit 3 is in the form of CPU, MCU or PLC, see page 6 and paragraph 20.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2 and 3 are rejected under 35 USC 103 as being unpatentable over Rohde et al; (US 2018/0267340) in view of Shirakawa et al; (US 2018/0088359).

Regarding claim 1, Rohde discloses an adjustment device for stabilizing optical characteristic parameters applicable to a transmitter optical subassembly ;(optical transmitter with an optical modulator device 300 and the bias control circuit 380, see figure 12) comprising: a first control component,(lock in detector 340, see figure 12) connected to the transmitter optical subassembly, configured to receive an initial optical signal emitted by the transmitter optical subassembly and control a phase setting parameter of the according to a phase target value ;(for a particular value of phase (ϴ), one of the quadrature lock-in signals Us, Uc is indicative of the quadrature phase error (δΦ) in the modulator 110, see paragraph 75 and figure 3)so as to change the transmitter optical subassembly from emitting the initial optical signal to emitting a first modified optical signal; (one of the lock-in signals Us, Uc indicative of the quadrature phase error (δΦ) in the modulator 110 is sent to controller 150 as the feedback signal 141 and bias control logic 154 in the controller 150 is configured to adjust the DC bias on one or both of the phase tuners 124, 123, see paragraph 75 and figure 3) a second control component, (bias controller 350, see figure 12) connected to the transmitter optical subassembly, configured to receive the first modified optical signal and control a bias current of the transmitter optical subassembly; (the bias controller 350 may also add periodic dither signals at two distinct frequencies f.sub.1 and f.sub.2 to the bias control signals 371, 372 and use these dither signals to control the bias settings; see paragraph 99 and figure 12) according to a power target value so as to change the transmitter optical subassembly from emitting the first modified optical signal to emitting a second modified optical signal; (the PD signal 335 is provided to the controller 350 bypassing the lock-in detector 340 provide an indication of the optical power from the modulator to record the transmission and this process may then be repeated iteratively varying each of the DC bias signals to coarsely determine the target set-point values of all the DC bias signals S.sub.DC1, S.sub.DC2, see paragraph 115 and figure 12) and a control unit, (control unit 380, see figure 12) connected to the first control component and the second control component;( control unit 380 for sending the control signals to the lock in detector 340 and the bias controller 350, see figure 12) configured to transmit the phase target value to the first control component, and transmit the power target value to the second control component when the first modified optical signal conforms to the phase target value; (an interim optimal value for Vb3 may be found by keeping Vb1 and Vb2 to their respective interim optimal values, and varying Vb3 and these steps may then be iteratively repeated to arrive at the initial coarse settings of each of the DC bias signals S.sub.DC1, S.sub.DC2, and S.sub.DC3 and the corresponding bias voltages Vb1, (dc bias) Vb2,(dc bias) and Vb3 (phase bias), see paragraph 116 and figure 12).

However, regarding claim 1, Rhode does not explicitly disclose with a silicon photonic chip.

In a related field of endeavor, Shirakawa discloses with a silicon photonic chip; (the optical modulator 15 may be implemented by a semiconductor optical modulator based on silicon photonics; see paragraph 24).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the silicon photonics of Shirakawa with Rhode to provide the photonic integration of optical and electrical components on a semiconductor and the motivation is to provide transmission of an optical modulated data signal. 

Regarding claim 2, Rhode discloses the adjustment device for stabilizing the optical characteristic parameters according to claim 1, wherein the silicon photonic chip comprises a phase modulator ;(bias electrode 333 for controlling the phase of the propagating light in the optical modulator device 300, see paragraph 93 and figure 12) and the first control component is electrically connected to the phase modulator for transmitting a first adjusting signal, so that the transmitter optical subassembly outputs the first modified optical signal; (one of the lock-in signals Us, Uc indicative of the quadrature phase error (δΦ) in the modulator 110 is sent to controller 150 as the feedback signal 141 and bias control logic 154 in the controller 150 is configured to adjust the DC bias on one or both of the phase tuners 124, 123, see paragraph 75 and figure 3).

Regarding claim 3, Rhode discloses the adjustment device for stabilizing the optical characteristic parameters according to claim 1, wherein the second control component, electrically connected to a bias current modulator ;(bias controller 350 for controlling the bias signals 371,372; see figure 12)of the transmitter optical subassembly, is configured to transmit a second adjusting signal, so that the transmitter optical subassembly outputs the second modified optical signal; (the bias controller 350 may also add periodic dither signals at two distinct frequencies f.sub.1 and f.sub.2 to the bias control signals 371, 372 and use these dither signals to control the bias settings; see paragraph 99 and figure 12)

Claims 4-8 are rejected under 35 USC 103 as being unpatentable over Rhode et al; (US 2018/0267340) in view of Shirakawa et al; (US 2018/0088359).

Regarding claim 4, Rhode discloses an adjusting method for stabilizing optical characteristic parameters applicable to a transmitter optical subassembly;(optical transmitter with an optical modulator device 300 and the bias control circuit 380, see figure 12) comprising: sensing an initial optical signal emitted by the transmitter optical subassembly; controlling a phase setting parameter of according to the initial optical signal and a phase target value ;(for a particular value of phase (ϴ), one of the quadrature lock-in signals Us, Uc is indicative of the quadrature phase error (δΦ) in the modulator 110, see paragraph 75 and figure 3) transmitted from a control unit so as to change the transmitter optical subassembly from emitting the initial optical signal to emitting a first modified optical signal; and (one of the lock-in signals Us, Uc indicative of the quadrature phase error (δΦ) in the modulator 110 is sent to controller 150 as the feedback signal 141 and bias control logic 154 in the controller 150 is configured to adjust the DC bias on one or both of the phase tuners 124, 123 to transmit first modified signal; see paragraph 75 and figure 3), sensing the first modified optical signal and then controlling a bias current of the transmitter optical subassembly according to the first modified optical signal; (the bias controller 350 may also add periodic dither signals at two distinct frequencies f.sub.1 and f.sub.2 to the bias control signals 371, 372 and use these dither signals to control the bias settings; see paragraph 99 and figure 12) and a power target value so as to change the transmitter optical subassembly from emitting the first modified optical signal to emitting a second modified optical signal; (the PD signal 335 is provided to the controller 350 bypassing the lock-in detector 340 provide an indication of the optical power from the modulator to record the transmission and this process may then be repeated iteratively varying each of the DC bias signals to coarsely determine the target set-point values of all the DC bias signals S.sub.DC1, S.sub.DC2, thus second modified optical signal; see paragraph 115 and figure 12).

However, Rhode does not explicitly disclose with a silicon photonic chip.

In a related field of endeavor, Shirakawa discloses with a silicon photonic chip; (the optical modulator 15 may be implemented by a semiconductor optical modulator based on silicon photonics; see paragraph 24).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the silicon photonics of Shirakawa with Rhode to provide the photonic integration of optical and electrical components on a semiconductor and the motivation is to provide transmission of an optical modulated data signal. 

Regarding claim 5, Rhode discloses the adjusting method for stabilizing the optical characteristic parameters according to claim 4, wherein comprises a phase modulator, (phase tuners 124, 123 ,see figure 3) and controlling the phase setting parameter of according to the initial optical signal and the phase target value so as to change the transmitter optical subassembly from emitting the initial optical signal to emitting the first modified optical signal (one of the lock-in signals Us, Uc indicative of the quadrature phase error (δΦ) in the modulator 110 is sent to controller 150 as the feedback signal 141 and bias control logic 154 in the controller 150 is configured to adjust the DC bias on one or both of the phase tuners 124, 123 thus emitting the first modified signal; see paragraph 75 and figure 3) comprises: transmitting a first adjusting signal to the transmitter optical subassembly according to a phase difference between the phase target value and a phase value of the initial optical signal; (the controller 150 is configured to adjust the DC bias on one or both of the phase tuners 124, 123 based on the feedback signal 141 dependent upon the phase error (δΦ) in the modulator 110; see paragraph 75 and figure 3); and changing the transmitter optical subassembly from emitting the initial optical signal to emitting the first modified optical signal according to the first adjusting signal ;(bias control logic 154 in the controller 150 is configured to adjust the DC bias on one or both of the phase tuners 124, 123 to transmit first modified signal based on the feedback signal 141; see paragraph 75 and figure 3).

However, Rhode does not explicitly disclose the silicon photonic chip.

In a related field of endeavor, Shirakawa discloses the silicon photonic chip; (the optical modulator 15 may be implemented by a semiconductor optical modulator based on silicon photonics; see paragraph 24).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the silicon photonics of Shirakawa with Rhode to provide the photonic integration of optical and electrical components on a semiconductor and the motivation is to provide transmission of an optical modulated data signal. 

Regarding claim 6, Rhode discloses the adjusting method for stabilizing the optical characteristic parameters according to claim 4, wherein sensing the initial optical signal and controlling the phase sensing parameter is performed by a first control component ;(for a particular value of phase (ϴ), one of the quadrature lock-in signals Us, Uc is indicative of the quadrature phase error (δΦ) in the modulator 110, see paragraph 75 and figure 3) wherein the power target value is transmitted by control unit to a second control component and  wherein transmitting the power target value to a second control component (the bias controller 350 generating the bias control signals 371, 372 and use the dither signals to control the bias settings; see paragraph 99 and figure 12)  further comprises: determining, by the control unit, whether a phase value of the first modified optical signal conforms to the phase target value in a predetermined phase detection period; (one of the lock-in signals Us and Uc are linearly dependent on the IQ phase error and determines when the third bias voltage Vb3 is equal to its target setting and thus one of the lock-in signals Us and Uc are directly used by the bias control logic 354 as the error signal when controlling the IQ phase ;see paragraph 111 and figure 12) and transmitting, when the first modified optical signal conforms to the phase target value, transmitting the power target value to the second control component by the control unit; (the bias controller 350 (second control component) may also add periodic dither signals at two distinct frequencies f.sub.1 and f.sub.2 to the bias control signals 371, 372 and use these dither signals to control the bias settings; see paragraph 99 and figure 12)  and when the first modified optical signal does not conform to the phase target value, continuing adjusting the phase setting parameter of the by the first control component until the first modified optical signal conforms to the phase target value; (an interim optimal value for Vb3 may be found by keeping Vb1 and Vb2 to their respective interim optimal values, and varying Vb3 and these steps may then be iteratively repeated to arrive at the initial coarse settings of each of the DC bias signals S.sub.DC1, S.sub.DC2, and S.sub.DC3 and the corresponding bias voltages Vb1, (dc bias) Vb2,(dc bias) and Vb3 (phase bias), see paragraph 116 and figure 12).

However, Rhode does not explicitly disclose the silicon photonic chip.

In a related field of endeavor, Shirakawa discloses the silicon photonic chip; (the optical modulator 15 may be implemented by a semiconductor optical modulator based on silicon photonics; see paragraph 24).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the silicon photonics of Shirakawa with Rhode to provide the photonic integration of optical and electrical components on a semiconductor and the motivation is to provide transmission of an optical modulated data signal. 

Regarding claim 7, Rhode discloses the adjusting method for stabilizing the optical characteristic parameters according to claim 4, wherein sensing the first modified optical signal and then controlling the bias current of the transmitter optical subassembly according to the first modified optical signal and the power target value ;(the bias controller 350 generating the bias control signals 371, 372 and use the dither signals to control the bias settings; see paragraph 99 and figure 12) so as to change the transmitter optical subassembly from emitting the first modified optical signal to emitting a second modified optical signal further comprises: transmitting a second adjusting signal to the transmitter optical subassembly according to a power difference between the power target value and a power value of the first modified optical signal; (the bias controller 350 may also add periodic dither signals at two distinct frequencies f.sub.1 and f.sub.2 to the bias control signals 371, 372 and use these dither signals to control the bias settings; see paragraph 99 and figure 12) and changing the  transmitter optical subassembly from emitting the first modified optical signal to emitting the first modified optical signal according to the second adjusting signal; (after determining the target set-point values of all the DC bias signals S.sub.DC1, S.sub.DC2;  at the fine-tuning stage the respective bias signals are further optimized and/or dynamically adjusted to track any drift in the target bias set points that may occur during the device operation; see paragraphs 114, 115 and figure 12).

Regarding claim 8, Rhode discloses the adjusting method for stabilizing the optical characteristic parameters according to claim 4, after the transmitter optical subassembly changes the transmitter optical subassembly from emitting the first modified optical signal to emitting the second modified optical signal, (the fine-tuning stage the respective bias signals are further optimized and/or dynamically adjusted to track any drift in the target bias set points that may occur during the device operation; see paragraph 114 and figure 12) further comprising: determining whether the second modified optical signal conforms to the power target value in a predetermined power detection period; (after determining the target set-point values of all the DC bias signals S.sub.DC1, S.sub.DC2;  at the fine-tuning stage the respective bias signals are further optimized and/or dynamically adjusted to track any drift in the target bias set points that may occur during the device operation; see paragraphs 114, 115 and figure 12) maintaining the bias current of the transmitter optical subassembly when a power value of the second modified conforms to the power target value; and continuing adjusting the bias current of the transmitter optical subassembly when the second modified optical signal does not conform to the power target value; (an interim optimal value for Vb3 may be found by keeping Vb1 and Vb2 to their respective interim optimal values, and varying Vb3 and these steps may then be iteratively repeated to arrive at the initial coarse settings of each of the DC bias signals S.sub.DC1, S.sub.DC2, and S.sub.DC3 and the corresponding bias voltages Vb1, (dc bias) Vb2,(dc bias see paragraph 116 and figure 12).





Allowable Subject Matter
3. Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Fan et al; (US 2018/0287711) discloses bias control apparatus of an optical modulator wherein the phase bias is controlled by using the output power signal; see figure 3.

b. Erich et al; (EP 2782270A1)  discloses an optical modulator with control unit 18 for controlling the IQ modulator via its bias ports till the power transfer functions of the MMZ and the phase difference between their output signals is optimized, see figure 3.

c. Sun et al; (Bias-drift- free MZMs based on a heterogeneous silicon and lithium niobate platform – December 2020 attached) discloses  bias-drift-free Mach–Zehnder modulators based on the heterogeneous silicon and lithium niobate platform by combining stable thermo-optic DC biases in silicon and ultra-fast electro-optic
modulation in lithium niobate, see figure 4c.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636